 1    Thomas A. Cregger, SBN 124402
      CREGGER LAW FIRM LLP
 2    701 University Avenue, Suite 110
      Sacramento, CA 95825
 3    Phone: (916) 426-1889
      Fax: (916) 443-2124
 4    Email: tac@creggerlaw.com
 5    Attorney for Defendant R. DIAZ
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    EDWARD GOMEZ,                                      No. 2:17-cv-1247 JAM KJN P
12                             Plaintiff,                [PROPOSED] ORDER REGARDING
                                                         REQUEST FOR REPRESENTATIVE
13           vs.                                         OF THE CALIFORNIA DEPARTMENT OF
                                                         CORRECTIONS AND REHABILIATION
14    CDCR, et al.                                       TO APPEAR TELEPHONICALLY AT THE
                                                         MARCH 11, 2019 SETTLEMENT
15                             Defendant.                CONFERENCE
16

17

18          TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD HEREIN:
19          PLEASE TAKE NOTICE that the Court hereby GRANTS Defendant R. Diaz’s Request
20   (ECF No. 40) for a Representative of the California Department of Corrections and Rehabilitation
21   to Appear Telephonically at the March 11, 2019 Settlement Conference that will be convened
22   before the undersigned.
23          IT IS SO ORDERED.
24   DATED: March 4, 2019
25

26

27

28
                                                     1
